Citation Nr: 0903577	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  03-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1970 to 
December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran received any 
blood transfusions while in service.

2.  The medical evidence fails to relate the veteran's 
hepatitis C to his time in service.


CONCLUSION OF LAW

Criteria for service connection for hepatitis C have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The veteran has been diagnosed with hepatitis C which he 
believes he contracted while in service.  Specifically, the 
veteran asserts that he contracted malaria while serving in 
Vietnam and was hospitalized for approximately a month, 
during which time he believes he received a blood 
transfusion.  The veteran believes that it was through this 
blood transfusion that he contracted hepatitis C.  

In November 2002, and again in April 2003, the veteran was 
sent letters informing him of the risk factors for hepatitis 
C, and requesting that he provide a list of any potential 
exposure he had to any of the risk factors.  The veteran did 
not respond to either request; but in an April 2003 phone 
call with the RO, the veteran denied having had any organ 
transplants, hemodialysis, IV or nasal drug use, high sexual 
activity, or other direct percutaneous exposure.  The veteran 
was unsure whether he was accidentally exposed as a 
healthcare worker, and he asserted that he had received a 
blood transfusion in Vietnam when he was hospitalized for 28 
days.

As such, the only hepatitis C risk factor which the veteran 
reports exposure to while in service was a blood transfusion, 
and therefore the veteran's claim essentially turns on 
whether he actually received a blood transfusion while in 
service.  However, for the reasons discussed below, the Board 
concludes that the veteran did not have malaria while in 
service and he did not receive a blood transfusion.

The veteran has asserted that he was hospitalized for a month 
in one statement and for 28 days in another statement for the 
treatment of malaria.  However, while service treatment 
records confirm that the veteran was hospitalized, the 
records show that his hospitalization only lasted for one 
week and there is no notation in the detailed hospitalization 
records to suggest that a blood transfusion was ever 
administered.  

In November 1971, the veteran presented for treatment at an 
Air Force Dispensary, complaining of cold and hot chills, 
weakness, dizziness, and trouble eating.  The veteran had a 
fever of 102 degrees.

The veteran was taken to the 24th Evacuation Hospital where 
hospitalization records show that he was hospitalized from 
November 9, 1971 to November 15, 1971, before being returned 
to active duty.  On admission to the hospital, the veteran 
was diagnosed with a fever of undetermined origin.  He was 
given a battery of tests, including tests for mononucleosis 
and multiple sclerosis, as well as blood and urine tests, but 
all of the tests came back negative.  Malaria smears were 
also performed on November 9 and 10, but both times the 
smears came back negative; and it was noted on November 12 
that malaria smears should be discontinued unless there was a 
fever spike.  While the veteran asserts that he received 
blood transfusions, the hospitalization record does not give 
any indication that such a treatment was ever provided.  The 
hospitalization records, which explicitly describe all the 
treatment and testing that was ordered and performed, do not 
mention any blood transfusion.  Furthermore, hematology 
screens showed blood counts on November 10 and on November 
12, which were in the normal range.  As such, there would not 
have been a reason to give the veteran a blood transfusion.

Additionally, at the veteran's separation physical in 
December 1971, less than a month after he was released from 
the hospital, there was no mention made of any health 
problems, including no mention of having had malaria, and the 
veteran reported that he was in good health.

A veteran is considered competent to describe things that he 
is capable of perceiving with the use of his senses; however, 
the Board must determine whether such testimony is credible.  
In this case the hospitalization records fail to show a blood 
transfusion, and these records, which meticulously recorded 
all of the treatment, are accordingly afforded more weight 
than the veteran's assertion that he did receive a blood 
transfusion.  This conclusion is further reinforced by the 
fact that the veteran was under a high fever at the time of 
his hospitalization, and by the fact that the veteran's 
memory of the events surrounding his hospitalization are not 
the clearest, as he currently reports being hospitalized for 
close to a month, when the records from the actual 
hospitalization show that he was hospitalized for less than a 
week.  

Following service, the veteran underwent a VA examination in 
February 1972 at which his liver was neither palpable nor 
tender.  In November 1978, the veteran presented for 
treatment again reporting that he had malaria while in 
service, and testing showed an elevated liver test.  The 
doctor indicated that there was no etiology apparent to 
explain the elevation, but theorized that this problem might 
be secondary to a very severe case of malaria that the 
veteran had in service, although the doctor conceded that he 
could not find any documentation to support that possibility 
in the literature.  It is noted that hepatitis C was not 
diagnosed at this time.

The veteran was first diagnosed with hepatitis C around 
August 2002, as it was noted that he had never previously 
been tested for hepatitis C prior to that.  In October 2002, 
a private physician, Dr. Regev, commented that there was no 
clear history of the veteran having received any blood 
transfusions, although the veteran had reported having severe 
malaria about 30 years earlier while in Vietnam and probably 
received blood transfusions during this period (although Dr. 
Regev conceded that there was no proof of this).  Dr. Regev 
noted that there was no history of IV drug abuse or of 
drinking; and he reported that the veteran had been 
asymptomatic and had never had either jaundice or a clear 
history of liver disease.  A liver biopsy confirmed hepatitis 
C.

While the veteran believes that he had malaria in service, 
there is no evidence that malaria was ever actually 
diagnosed.  It is true that malaria was suspected at one 
point during the veteran's hospitalization, and it would be 
understandable that a person who is hospitalized with a high 
fever would not accurately remember the exact treatment he 
received.  However, testing for malaria ultimately proved to 
be negative.

In August 2003, Dr. Regev wrote a letter in which he opined 
that the veteran's hepatitis C could be related to his blood 
transfusions while in service; however, this opinion is 
insufficient to support a grant of service connection for 
several reasons.  

First, "could be" in the context of a medical opinion is 
considered to be the same as "could not be" and therefore 
it has been held that it is insufficient to provide the 
requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

Second, the Court has held that "a bare transcription of a 
lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Nevertheless, a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion 
is based on a history provided by the veteran.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  However, the Board may 
reject a medical opinion if the Board finds that other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

In this case, the opinion provided by Dr. Regev was based on 
the veteran's reported history that he both had malaria while 
in service and that he received blood transfusions to treat 
it.  However, both of these contentions have been shown by 
the veteran's hospitalization records to be inaccurate, as 
malaria smears were repeatedly negative and there was no 
report of any blood transfusion.  Therefore, any opinion 
based on such an inaccurate history cannot be considered to 
be competent, probative evidence.

The evidence shows that the veteran had a fever of 
undetermined origin while in service which resolved after he 
was hospitalized for approximately a week.  The veteran was 
promptly returned to active duty and then discharged from 
service approximately a month later at which time the veteran 
declared himself to be in good health.  Following service, 
the first report of any liver problem appeared almost seven 
years after the veteran was discharged from service, and the 
veteran was not diagnosed with hepatitis C for more than 
thirty years after he was discharged from service.

While no specific post-service risk factors have been 
identified to explain how the veteran contracted hepatitis C, 
this fact alone does not make it as likely as not that the 
veteran contracted hepatitis C while in service.

The evidence of record fails to show that the veteran's 
hepatitis C was contracted while he was in service, and the 
veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2002, which informed the veteran of all the 
elements required by the Pelegrini II Court as stated above.  
This letter also informed the veteran of the risk factors for 
hepatitis C.  

VA and private treatment records have been obtained.  
Additionally, because the veteran failed to respond to the 
November 2002 letter, a second letter was sent to the veteran 
in April 2003, and the RO followed up with a phone call to 
ensure that the veteran was aware of the risk factors for 
hepatitis C.  Furthermore, the veteran was scheduled to 
testify at a hearing before the Board, but he canceled his 
hearing request.  It is also noted that the Board remanded 
the veteran's claim twice to specifically obtain the service 
hospitalization records from the 24th evacuation hospital in 
Long Binh, Vietnam; and the records were eventually obtained, 
along with additional service treatment records.

While the veteran was not provided with a VA examination, 
there is no indication that he was exposed to any hepatitis C 
risk factor(s) while in service.  Dr. Regev did suggest that 
the veteran's hepatitis C was caused by a blood transfusion 
while the veteran was in service; however, as the entire 
foundation upon which that opinion was based was fully 
discredited above, the opinion itself is not afforded any 
weight.  As such, no credible medical opinion has even 
suggested that the veteran's hepatitis C may have been 
contracted in service; and, therefore, no duty to provide an 
examination has been triggered.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


